JONES, JUDGE:
The claimant’s petition alleges that it is entitled to payment from the respondent in the amount of $249.97 for an over shipment of supplies, within accepted limitations, under a certain purchase 'order dated August 15, 1969. The order was for 100 rolls of Class A Application Forms for automobile licenses, and by mistake 107 rolls were delivered. The respondent paid for 100 rolls but retained and used the additional seven rolls. As the seven rolls were not returned to the claimant, an invoice was presented to the respondent for $249.97 under date of May 6, 1970.
The respondent has filed its answer admitting the allegations contained in the claimant’s petition, further asserting that this is a claim which the State in good conscience ought to pay, and recommending an award in favor of the claimant in the amount of $249.97.
Having considered the petition and answer which clearly show that the State has been unjustly enriched and that good conscience and equity require payment for the supplies furnished and used, the Court is of opinion to and does hereby award to the claimant, West Virginia Business Forms, Inc., the sum of $249.97.